Cas@ ase £1 02602-MB -\DociDventnésrils FilBdekOb92 692 OP ayey30105

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

TARYN SINGER, individually and on behalf of all
others similarly situated,
_— Case No. 7:17-cv-02507-VB
Plaintiff,
FINAL APPROVAL ORDER
~against- AND JUDGMENT

AMERICAN EXPRESS CENTURION BANK,

Defendant.

meee

 

THIS MATTER came before the Court for final approval of the proposed class
settlement (the “Settlement”). The Court has considered all papers filed and proceedings in this
matter and is fully informed regarding the facts surrounding the proposed Settlement. Based
upon this information, the Court has determined that the proposed Settlement should be approved
as fair and reasonable. The Court hereby enters this Final Approval Order and Judgment, which
constitutes a final adjudication on the merits of all claims of the Settlement Class described
herein. It is therefore ORDERED, ADJUDGED AND DECREED that:

1. The definitions and provisions of the Settlement Agreement (the “Settlement
Agreement”) are hereby incorporated as though fully set forth herein. For purposes of this
Order, capitalized terms shall have the meaning ascribed to them in the Settlement Agreement.

2. This Court has jurisdiction over the subject matter of the Settlement Agreement
with respect to and over all parties to the Settlement Agreement, including all members of the

Settlement Class.

LA 52281358v2
Casf Ase CV D25O029R7- Dbciliment S118 FilEdetiOne2b92 CP aeyags1208 hd.

3, The Court hereby approves the settlement and finds that the settlement is, in all
respects, fair, reasonable and adequate to the Settlement Class Members, within the authority of
the parties and the result of extensive arm’s length negotiations.

4, Pursuant to Federal Rule of Civil Procedure 23, the Court certifies, for settlement
purposes only, the following Settlement Class:

All holders of an American Express credit card issued by American
Express Centurion Bank who: (a) between April 6, 2016 and July 28,
2016, received a billing statement from American Express that did not
disclose that a late payment could trigger a penalty annual percentage rate
on features or balances other than the purchase feature of their account,

and (b) timely and properly rejected the arbitration provision in the
Cardmember Agreement governing their account.

This Final Approval Order and Judgment does not constitute an expression by the Court of any
opinion, position or determination as to the merit or lack of merit of any of the claims or
defenses of the Settlement Class Members, the Class Representative or American Express.
Neither this Final Approval Order and Judgment nor the Settlement Agreement is an admission
or indication by American Express of the validity of any claims in this action or of any liability
or wrongdoing or of any violation of law. This Final Approval Order and Judgment and the
Settlement Agreement do not constitute a concession and shall not be used as an admission or
indication of any wrongdoing, fault or omission by American Express or any other person in
connection with any transaction, event or occurrence, and neither this Final Approval Order and
Judgment nor the Settlement Agreement nor any related documents in this proceeding or any
reports or accounts thereof shall be offered or received in evidence in any civil, criminal or
administrative action or proceeding, other than such proceedings as may be necessary to
consummate or enforce this Final Approval Order and Judgment, the Settlement Agreement and
all releases given thereunder, or to establish the affirmative defenses of res judicata or collateral

estoppel.

LA 52281358v2
CasCASIY 41-0 2590729B8/ -DocuPnentS3L 8 + iléd acl MEG 2E92 P agec#2DbHbs

5. This Court hereby dismisses this action with prejudice as to all Settlement Class
Members except those who have timely and properly excluded themselves from the Settlement

Class. Exhibit A, attached hereto, sets forth the names of those individuals who have timely and

properly excluded themselves from the Settlement Class. Exkibit+-B,-attached hereto;-contains ws

 

6, (a) Upon the date that the Judgment becomes Final, plaintiff Taryn Singer
(‘Plaintiff’) shall fully release and forever discharge American Express matte heirs, executors, WN}
administrators, successors and assigns from all actions, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents, executions, claims,
and demands whatsoever, in law, admiralty or equity, which Plaintiff or her heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can, shall or may have
against any Released Party for or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the date of Final Judgment.

(b) Upon the date that the Judgment becomes Final, each Settlement Class
Member (except those who have obtained proper and timely exclusion from the settlement), and
their respective heirs, executors, administrators, representatives, agents, attorneys, partners,
successors, predecessors-in-interest and assigns, will be deemed to have fully released and
forever discharged American Express, and its parents, subsidiaries and affiliated companies,
including but not limited to American Express Company, American Express Travel Related
Services Company, Inc., and American Express Bank FSB, and each of their respective present,
former and future direct and indirect parent companies, affiliates, subsidiaries, successors,

predecessors-in-interest, servicers and/or any financial institutions, corporations, trusts or other

LA 52281358v2
CasL AS D285 029R/- Bbc ilinentres.8 Filedett DES2682 CP dgages4obb4

entities that may hold or have held any interest in any account or any receivables relating to any
account, or any receivables or group of receivables, or any interest in the operation or ownership
of American Express, and all of the aforementioned’s respective officers, directors, employees,
agents, attorneys, vendors and assigns, from any and all rights, duties, obligations, claims,
actions, causes of action or liabilities, whether arising under local, federal or state law (including
without limitation under the Truth in Lending Act, 15 U.S.C. § 1601 et seq., and Regulation Z,
12 C.F R. pt. 1026), whether by statute, contract, common law or equity, whether known or
unknown, suspected or unsuspected, asserted or unasserted, foreseen or unforeseen, actual or
contingent, liquidated or unliquidated, as of the date of the Final Judgment, arising out of or
relating in any way to any or all of the acts, omissions, facts, matters, transactions or occurrences
that were directly or indirectly alleged, asserted, described, set forth or referred to in the Action.

(c) Without limiting the foregoing, the Released Claims specifically extend to
claims that Plaintiff and the members of the Settlement Class do not know or suspect to exist in
their favor at the time that the settlement, and the releases contained herein, become effective.
This paragraph constitutes a waiver of all state or common-law rules limiting the release of
known or unknown claims, including without limitation as to any other applicable law and
section 1542 of the California Civil Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT

THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR

SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR

HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Plaintiff understands and acknowledges, and each member of the Settlement Class shall be
deemed to understand and acknowledge, the significance of the foregoing waivers and/or of any

other applicable law relating to limitations on releases. In connection with such waiver, Plaintiff

LA 52281358v2
CasCASY 4L-O280729B/-DacilnennkS3184iledebl OW 2E92 P agage4o0b52

understands and acknowledges, and each member of the Settlement Class shall be deemed to
understand and acknowledge, the significance of the foregoing waivers and/or of any other
applicable law relating to limitations on releases. In connection with such waiver and
relinquishment, Plaintiff acknowledges, and each member of the Settlement Class shall be
deemed to acknowledge, that they are aware that they may hereafter discover facts in addition to,
or different from, those facts which they now know or believe to be true with respect to the
subject matter of this settlement, but that it is their intention to release fully, finally, and forever
all Released Claims, and in furtherance of such intention, the release of the Released Claims
shall be and remain in effect notwithstanding the discovery or existence of any such additional or
different facts. Notwithstanding anything contained herein to the contrary, nothing in this
agreement shall be construed, interpreted or read to (i) impair any prior class settlement
approved by any state or federal court that regulates the conduct of American Express or to
relieve American Express from any obligations imposed by any such settlement or (ii) release
individual claims or counterclaims of the Settlement Class Members in an individual action that
is pending as of the date of Preliminary Approval, unless Mail Notice is sent to the Settlement
Class Member or his or her attorney in accordance with this Agreement. The parties and their
counsel warrant and represent that, to the best of their knowledge, as of the date of this
Agreement, they do not know of any pending class actions against American Express concerning
the disclosure issues raised in the Action.

7. The Court finds that the program of Class Notice set forth in the Settlement
Agreement and preliminarily approved by the Court was the best practicable notice under the
circumstances. The Class Notice provided due and adequate notice of these proceedings and of

the matters set forth therein, including the Settlement Agreement, to all parties entitled to such

LA 52281358v2
CasCASY GLOLSH29B/-Wecliine nt rs 84 iled etl DEY 2E92 P dgagestob ba.

notice and satisfied the requirements of Federal Rule of Civil Procedure 23 and the requirements
of constitutional due process.

8. Without affecting the finality of this Final Approval Order and Judgment in any
way, the Court retains continuing jurisdiction over: (a) implementation of the Settlement
Agreement and distribution of the settlement payments contemplated by the Settlement
Agreement, until all acts agreed to be performed pursuant to the Settlement Agreement have
been performed; and (b) all parties to this action and members of the Settlement Class for the

purpose of enforcing and administering the Settlement Agreement.

9. The Court hereby awards to Class Counsel fees and costs of Hy OO O00a00. NS
10. The Court hereby awards $ 7 50, ©° to Plaintiff as an incentive fee in VN

compensation for the time, effort and risk she undertook as a representative of the Settlement
Class and in the settlement and release of any individual claims she may have as set forth in the
Settlement Agreement.

11. American Express shall pay the awards to Class Counsel and the Class
Representative, as well as amounts due to Settlement Class Members, as prescribed by the

Settlement Agreement.

DONE this Ub day of ~~ , 2020,

The Honorable Vincent L. Briccetti
United States District Judge

The Clerk in ypbrpteteaty ferme neta A
Woon (ec. HP?) Orrol cho pe Hur cart,

 

LA 52281358v2
Case 7:17-cv-02507-VB Document 84 Filed 05/26/20 Page 7 of 8
Case 7:17-cv-02507-VB Document 83-1 Filed 05/26/20 Page 1 of 2

EXHIBIT A
Case 7:17-cv-02507-VB Document 84 Filed 05/26/20 Page 8 of 8
Case 7:17-cv-02507-VB Document 83-1 Filed 05/26/20 Page 2 of 2

Exhibit A — List of Opt-Outs Submitted to ALCS

(1) MARK WARSAW
(2) BARTLEY SCHNEIDER
(3) CARL NELSON

(4) SUSAN LEHNER

(5) MARCY ZEVON

(6) DEBBIE RAYMOND
